Filed 10/28/14 by Clerk of Supreme Court

IN THE SUPREME COURT

STATE OF NORTH DAKOTA







2014 ND 188







Leigh Allen Gerhard Tveito, 		Appellant



v.



Director, North Dakota

Department of Transportation, 		Appellee







No. 20140132







Appeal from the District Court of Burleigh County, South Central Judicial District, the Honorable Bruce A. Romanick, Judge.



AFFIRMED.



Per Curiam.



Michael R. Hoffman (on brief), 120 North 3rd Street, Suite 100, P.O. Box 1056, Bismarck, ND 58501-1056, for appellant.



Michael T. Pitcher (on brief), Office of Attorney General, 500 North 9th Street, Bismarck, ND 58501-4509, for appellee.

Tveito v. N.D. Dep’t of Transportation

No. 20140132



Per Curiam.

[¶1]	Leigh Allen Gerhard Tveito appeals from a district court judgment affirming a North Dakota Department of Transportation hearing officer’s order suspending his driving privileges.  Tveito argues the blood test taken by law enforcement was a warrantless search, the Department failed to establish an exception to the warrant requirement, his alleged consent was not voluntary because he was threatened with criminal prosecution if he did not consent, and the hearing officer improperly admitted his chemical blood test records into evidence.  The district court judgment is summarily affirmed under N.D.R.App.P. 35.1(a)(5) and (7), 
State v. Boehm
, 2014 ND 154, ¶¶ 17-22, 849 N.W.2d 239.

[¶2]	Gerald W. VandeWalle, C.J.

Carol Ronning Kapsner

Lisa Fair McEvers

Daniel J. Crothers

Dale V. Sandstrom